PER CURIAM.
The father, B.R., appeals from an order placing his child, N.R., in permanent guardianship. Based upon the State’s proper concession of error, we reverse.
Section 39.621(3)(a), Florida Statutes (2011), requires the Department to file and serve, at least three business days before the permanency hearing, a judicial review social services report which includes a recommended permanency goal and an explanation as to why such a recommendation is in the best interest of the child. The State concedes no such notice was provided. Cf. In re KM., 86 So.3d 556, 560 (Fla. 2d DCA 2012) (reversing where Department of Children and Family Services did not provide mother with proper notice of permanency hearing).
REVERSED.
TORPY, COHEN and JACOBUS, JJ., concur.